Per Curiam. Appellant has filed a motion to permit him to file handwritten briefs, alleging that he is without access to a typewriter. We have held that permission to file handwritten briefs will be granted when a litigant makes a showing that a typewriter is not available and that his suit has substantial merit. Patterson v. State, 289 Ark. 564, 712 S.W.2d 922 (1986). Appellant is incarcerated under concurrent sentences for aggravated robbery and criminal use of a prohibited weapon. The judgment of conviction was affirmed in Gonzales v. State, 301 Ark. 98, 782 S.W.2d 359 (1990).  Appellant is now appealing from the denial of a petition for habeas corpus, raising issues concerning his arrest, the trial court’s refusal to suppress evidence, the procedures by which he was identified prior to arrest and ineffective assistance of counsel. None of these alleged flaws are cognizable by habeas corpus. George v. State, 285 Ark. 84, 685 S.W.2d 141 (1985). Accordingly, appellant has failed to make a substantial showing of merit and his motion is denied.